     Case 3:21-cv-00350-CAB-WVG Document 2 Filed 02/26/21 PageID.24 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   JAWAN N. TARQUINII,                                  Case No.: 3:21-cv-0350-CAB-WVG
12                                       Plaintiff,
                                                          ORDER DISMISSING CIVIL
13                        vs.                             ACTION WITHOUT PREJUDICE
                                                          FOR FAILING TO PAY
14
     THOMAS W. HARKER, ACTING                             FILING FEE REQUIRED
15   SECRETARY, US DEPARTMENT OF                          BY 28 U.S.C. § 1914(a) AND/OR
     THE NAVY,                                            FAILING TO MOVE TO PROCEED
16
                                                          IN FORMA PAUPERIS
17                                     Defendant.         PURSUANT TO
                                                          28 U.S.C. § 1915(a)
18
19
20         Plaintiff Jawan N. Tarquinii (“Plaintiff”), proceeding pro se, has filed a civil action.
21   (ECF No. 1).
22   I.    Failure to Pay Filing Fee or Request In Forma Pauperis (“IFP”) Status
23         All parties instituting any civil action, suit or proceeding in a district court of the
24   United States, except an application for writ of habeas corpus, must pay a filing fee of
25   ///
26   ///
27   ///
28
                                                      1
                                                                                3:21-cv-00041-CAB-MSB
     Case 3:21-cv-00350-CAB-WVG Document 2 Filed 02/26/21 PageID.25 Page 2 of 3



 1   $402. See 28 U.S.C. § 1914(a).1 An action may proceed despite a plaintiff’s failure to
 2   prepay the entire fee only if he is granted leave to proceed in forma pauperis (“IFP”)
 3   pursuant to 28 U.S.C. Section 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051
 4   (9th Cir. 2007); Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, if the
 5   Plaintiff is a prisoner, and even if he is granted leave to commence his suit IFP, he
 6   remains obligated to pay the entire filing fee in “increments,” see Williams v. Paramo,
 7   775 F.3d 1182, 1185 (9th Cir. 2015), regardless of whether his case is ultimately
 8   dismissed. See 28 U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d 844, 847
 9   (9th Cir. 2002).
10          Plaintiff has not prepaid the $402 in filing and administrative fees required to
11   commence this civil action, nor has she submitted a properly supported Motion to
12   Proceed IFP pursuant to 28 U.S.C. § 1915(a). Therefore, her case cannot yet proceed.
13   See 28 U.S.C. § 1914(a); Andrews, 493 F.3d at 1051.
14   II.    Conclusion and Order
15          For the reasons set forth above, the Court hereby:
16          (1)   DISMISSES this action sua sponte without prejudice for failure to pay the
17   $402 civil filing and administrative fee or to submit a Motion to Proceed IFP pursuant to
18   28 U.S.C. §§ 1914(a) and 1915(a), and S.D. Cal. Civ.LR 3.2; and
19          (2)   GRANTS Plaintiff forty-five (45) days leave from the date this Order is
20   filed to: (a) prepay the entire $402 civil filing and administrative fee in full; or (b)
21   complete and file a Motion to Proceed IFP. See 28 U.S.C. § 1915(a)(2); S.D. Cal. CivLR
22   3.2.
23          IT IS FURTHER ORDERED that the Clerk of the Court shall provide Plaintiff
24
25
26   1
       In addition to the $350 statutory fee, civil litigants must pay an additional
27   administrative fee of $52. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of
     Fees, District Court Misc. Fee Schedule, § 14 (eff. Dec. 1, 2020)). The additional $52
28   administrative fee does not apply to persons granted leave to proceed IFP. Id.
                                                    2
                                                                                3:21-cv-00041-CAB-MSB
     Case 3:21-cv-00350-CAB-WVG Document 2 Filed 02/26/21 PageID.26 Page 3 of 3



 1   with this Court’s approved form “Motion and Declaration in Support of Motion to
 2   Proceed In Forma Pauperis.” If Plaintiff fails to either prepay the $402 civil filing fee or
 3   complete and submit the enclosed Motion to Proceed IFP within 45 days, this action will
 4   remain dismissed without prejudice based on Plaintiff’s failure to satisfy the fee
 5   requirements of 28 U.S.C. Section 1914(a) and without further Order of the Court.
 6         IT IS SO ORDERED.
 7   Dated: February 26, 2021
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  3
                                                                             3:21-cv-00041-CAB-MSB
